1    Adam B. Nach – 013622
     Helen K. Santilli – 032441
2    LANE & NACH, P.C.
     2001 E. Campbell Avenue, Suite 103
3    Phoenix, AZ 85016
     Telephone No.: (602) 258-6000
4    Facsimile No.: (602) 258-6003
     Email: adam.nach@lane-nach.com
5    Email: helen.santilli@lane-nach.com
6    Holden Hoggatt – 32158
     Turbine Powered Technology, LLC
7    General Counsel
     298 Louisiana Road, Port of West St. Mary
8    Franklin, Louisiana USA 70538
     Telephone: (337) 924-0298
9    Fax: (337) 924-0290
     Email: holden@marineturbine.com
10
     Attorneys for Turbine Powered Technology, LLC
11

12                     IN THE UNITED STATES BANKRUPTCY COURT

13                               FOR THE DISTRICT OF ARIZONA

14   In re:                                          (Chapter 11 Case)

15   DAVID K. CROWE and COLLEEN M.                   Case No. 4:19-bk-04406-BMW
     CROWE,
16                                                   Adv. No. 4:19-ap-00260-BMW
                    Debtors.
17
                                                     MOTION FOR EXPEDITED HEARING
18   TURBINE POWERED TECHNOLOGY,                     AND REQUEST TO SHORTEN
     LLC,                                            NOTICE PERIOD ON MOTION TO
19                                                   CONTINUE APRIL 9, 2020 HEARING
                    Plaintiff,
                                                     FOR GOOD CAUSE
20
     vs.
21
     DAVID K. CROWE and COLLEEN M.
22   CROWE,

23                  Defendants.

24
              Turbine Powered Technology, LLC (“TPT”), through undersigned counsel, hereby moves
25
     this Court for an Order granting an expedited hearing and to shorten notice on its Motion to
26
     Continue April 9 Hearing for Good Cause (“Motion”). This Motion is supported by the below
27
     Memorandum of Points and Authorities.
28


 Case 4:19-ap-00260-BMW           Doc 82 Filed 03/19/20 Entered 03/19/20 16:56:12   Desc
                                  Main Document    Page 1 of 12
 1
                          MEMORADUM OF POINTS AND AUTHORITIES
 2
         1. On March 9, 2020, TPT filed its Motion wherein requests a short continuance of the April
 3
     9, 2020 hearing on David and Colleen Crowes’ (“Defendants”) Motion for Partial Summary
 4
     Judgment (Counts I-III) (“MPSJ”).
 5
         2. In support of this Motion, TPT fully incorporates the details set forth in its Motion.
 6
         3. As more fully delineated in the Motion, TPT filed a Motion for Authorization to Produce
 7
     Evidence (“Louisiana Motion”) in the Louisiana State Court Case seeking Court authority to
 8
     produce information in this action that may be subject to a protective order in the Louisiana State
 9
     Court1 action. (DCKT. 59, Ex. B).
10
         4. The Defendants and Tucson Embedded Systems (“TES”) (a creditor and party-interest)
11
     have expressed concerns about TPT producing information in this action that may violate a
12
     Louisiana State Court protective Order. (DCKTS. 40, pg. 2, and 59, Ex. A). TPT’s Louisiana
13
     Motion seeks to remedy the Defendants and TES’ concerns.
14
         5. Defendants’ Limited Objection2 indicates Defendants had “serious concerns” regarding the
15
     legality of TPT producing certain information and expressed their concern that TPT may be
16
     legally prohibited from disclosing such information due to, inter alia, a Louisiana State Court
17
     protective order. The Limited Objection went on to indicate that “[u]nless and until Debtors are
18
     assured that TPT has the right to disclose the proposed information and documents, Debtors must
19
     object” to TPT’s Amended Seal Motion3. (Emphasis added). Despite this position and TPT’s
20
     attempts to provide Defendants with the assurance they expressly requested, Defendants will not
21
     consent to continuing the hearing on the MPSJ to allow TPT time to obtain permission from the
22
     Louisiana State Court to produce such information.
23
         6. The Motion represents a hearing was set on the Louisiana Motion for March 30, 2020.
24
     1
       “Louisiana State Court” refers to the action TPT filed against, among others, David Crowe in the
25
     16th District Court for the Parish of St. Mary, State of Louisiana, case number 130379 Div. F.
     2
26     DCKT. 40, pgs. 2, lns. 10-24.
     3
        DCKTS. 33, 40, and 61. The Amended Seal Motion (and the Supplement filed thereafter) seek
27   permission to file information delineating TPT’s intellectual property under seal. This information is
     directly responsive to the MPSJ.
28

                                                   2
 Case 4:19-ap-00260-BMW          Doc 82 Filed 03/19/20 Entered 03/19/20 16:56:12             Desc
                                 Main Document    Page 2 of 12
 1
        7. Like many courts around the country, the Louisiana State Court has now issued the
 2
     attached Orders continuing and vacating matters given the recent outbreak of the Coronavirus
 3
     Disease. (Exhibits A and B).
 4
        8. Given the recent outbreak, the Sixteenth District Court of the State of Louisiana continued
 5
     all civil hearings to be reset by an order at a later date. (Exhibit A).
 6
        9. The March 30, 2020 hearing has been vacated and at this time, it is unknown when the
 7
     Louisiana Court will reopen and reset the hearing. (Exhibit C).
 8
            TPT believes that under the circumstances, notice should be shortened to allow for this
 9
     matter to be set for an expedited hearing on or before April 7, 2020.
10
            WHEREFORE, TPT respectfully requests that this Court set an expedited hearing,
11
     shorten the notice period on its Motion, and for such other and further relief as this Court deems
12
     just and proper.
13
            DATED: March 19, 2020
14                                                Respectfully Submitted by:
15                                                /s/ Holden Hoggatt
                                                  Holden Hoggatt (LBN 32158)
16                                                Hoggatt Law Group, APLC
                                                  Attorney for Turbine Powered Technology, LLC
17                                                298 Louisiana Road, Port of West St. Mary
                                                  Franklin, Louisiana 70538
18                                                337-924-0298
                                                  Holden@marineturbine.com
19

20   A COPY of the foregoing sent by
     U.S. Mail and/or electronic delivery to:
21
     Frederick J. Petersen
22   Isaac D. Rothschild
     Mesch, Clark & Rothschild, P.C.
23   259 N. Meyer Avenue
     Tucson, AZ 85701
24   Email: fpetersen@mcrazlaw.com
     Attorneys for Debtors
25
     By /s/ Terie Flowers Turner
26

27
28

                                                   3
 Case 4:19-ap-00260-BMW          Doc 82 Filed 03/19/20 Entered 03/19/20 16:56:12          Desc
                                 Main Document    Page 3 of 12
1
2                            Exhibit “A”
3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case 4:19-ap-00260-BMW   Doc 82 Filed 03/19/20 Entered 03/19/20 16:56:12   Desc
                          Main Document    Page 4 of 12
Case 4:19-ap-00260-BMW   Doc 82 Filed 03/19/20 Entered 03/19/20 16:56:12   Desc
                         Main Document    Page 5 of 12
Case 4:19-ap-00260-BMW   Doc 82 Filed 03/19/20 Entered 03/19/20 16:56:12   Desc
                         Main Document    Page 6 of 12
1
2                            Exhibit “B”
3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case 4:19-ap-00260-BMW   Doc 82 Filed 03/19/20 Entered 03/19/20 16:56:12   Desc
                          Main Document    Page 7 of 12
                    SUPREME COURT OF LOUISIANA

                    __________________________

                             O R D E R
                    __________________________



           Acting under the authority of Article V, Section 1 of

Constitution of 1974, and the inherent power of this Court, and

considering the recent outbreak of Coronavirus Disease 2019

(COVID-19) in Louisiana, Governor John Bel Edwards’ declaration

of a public health emergency in Proclamation Number 25 JBE 2020,

and President Donald Trump’s declaration of a national emergency

on March 13, 2020, and in consideration of public health

recommendations to reduce the risk of exposure to the virus and

slowing the spread of the disease while balancing the need to

maintain access to Louisiana courts,



           IT IS HEREBY ORDERED THAT:

1.    All jury trials, both civil and criminal, scheduled to

commence in any Louisiana state court between the date of this

Order and March 27, 2020, are hereby continued to a date to be

reset by local order no earlier than March 30, 2020.            Civil and

criminal jury trials that are in progress as of March 13, 2020

may continue to conclusion, in the discretion of the local

court.

2.    Except as otherwise provided herein, all civil trials,

hearings and court appearances set for any date between the date

of this Order and March 27, 2020 are hereby continued to a date

to be reset by local order, except for hearings related to the

following: civil protective orders, child in need of care

proceedings, emergency child custody matters, proceedings for

children removed from their home by emergency court order,



Case 4:19-ap-00260-BMW   Doc 82 Filed 03/19/20 Entered 03/19/20 16:56:12   Desc
                         Main Document    Page 8 of 12
proceedings related to emergency interdictions and mental health

orders, matters of public health related to this crisis and

other emergency matters necessary to protect the health, safety

and liberty of individuals as determined by each court.

3.    Criminal initial appearances for adults and juveniles,

arraignments for incarcerated individuals and bond hearings

shall continue as scheduled and shall be conducted with the use

of telephone and video conferencing whenever possible.

4.    All judges and court clerks are urged to limit in-person

courtroom contact as much as possible by utilizing available

technologies, including alternative means of filing,

teleconferencing, email and videoconferencing.

5.    This Order expressly does not prohibit any court

proceedings by telephone, video, teleconferencing, or any other

means that do not involve in-person contact.           This Order does

not affect courts’ consideration of matters that can be resolved

without in-person proceedings.

6.    Given the public health concerns and the necessity of

taking action to slow the spread of the disease, the

continuances occasioned by this Order serve the ends of justice

and outweigh the best interest of the public and the defendant

in a speedy trial.       Therefore, the time periods of such

continuance shall be excluded from speedy trial computations

pursuant to law, including but not limited to those set forth in

the Louisiana Code of Criminal Procedure and the Louisiana

Children’s Code, and presumptively constitute just cause.

           The Court may issue further Orders regarding this

matter as necessary to address the circumstances arising from

this pandemic and will post such Orders on the Court’s website

at www.lasc.org, and in the news media.




Case 4:19-ap-00260-BMW   Doc 82 Filed 03/19/20 Entered 03/19/20 16:56:12   Desc
                         Main Document    Page 9 of 12
           Given under our hands and seal this 16th day of March

A. D., 2020, New Orleans, Louisiana.



                              FOR THE COURT:



                              __________________________________
                              Chief Justice Bernette J. Johnson




Case 4:19-ap-00260-BMW   Doc 82 Filed 03/19/20 Entered 03/19/20 16:56:12   Desc
                         Main Document   Page 10 of 12
1
2                            Exhibit “C”
3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case 4:19-ap-00260-BMW   Doc 82 Filed 03/19/20 Entered 03/19/20 16:56:12   Desc
                          Main Document   Page 11 of 12
Helen Santilli

From:                                     Holden Hoggatt <Holden@marineturbine.com>
Sent:                                     Thursday, March 19, 2020 10:00 AM
To:                                       Helen Santilli
Subject:                                  Fwd: Turbine Powered Technology v. David Crowe et al




Begin forwarded message:

         From: Lauren Williams <Lauren@marineturbine.com>
         Date: March 19, 2020 at 11:38:41 AM CDT
         To: Susan Legros <slegros@16jdc.org>
         Cc: Holden Hoggatt <holden@marineturbine.com>
         Subject: RE: Turbine Powered Technology v. David Crowe et al


         Thank you, Susan. You be safe as well!

         From: Susan Legros <slegros@16jdc.org>
         Sent: Thursday, March 19, 2020 11:32 AM
         To: Dan Panagiotis <dan@panalaw.com>; Lauren Williams <Lauren@marineturbine.com>; Holden
         Hoggatt <Holden@marineturbine.com>; Adam Young <agy@meadeyoung.com>; Claudette Talley
         <claudette@panalaw.com>; Matthew J. Fantaci <fantaci@carverdarden.com>; John Alden Meade
         <jam@meadeyoung.com>; T. Taylor Townsend <taylor@taylortownsendlaw.com>; Patrick
         <pskiles@rsslawoffice.com>; jlt@stanleyreuter.com; Ryan Goudelocke <ryan@dmsfirm.com>
         Subject: Turbine Powered Technology v. David Crowe et al

         This matter has a hearing set for March 30, 2020. As you know. the Court has been closed due to Covid‐
         19, so the hearing will not be held at this time. As soon as we know when the Court will reopen we will
         reset this matter. Thanks and stay safe.


Total Control Panel                                                                                                Login

To: helen.santilli@lane-nach.com             Remove this sender from my allow list
From: holden@marineturbine.com

You received this message because the sender is on your allow list.




                                                                       1
       Case 4:19-ap-00260-BMW                    Doc 82 Filed 03/19/20 Entered 03/19/20 16:56:12            Desc
                                                 Main Document   Page 12 of 12
